Title: To James Madison from Edmund Randolph, 22 April 1796
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond April 22. 1796.
For reasons, which I assigned to you on our interview near Balto, I have not written to you, since your sojournment at Phila. The inclosed notice presents a subject, not influenced by those reasons. It is a branch of the Phila. system, which underwriters, merchants and the devotees of the administration invariably inforce; and unless counteracted, will throw every thing at their feet. The meeting on monday will in great measure be composed of British; and Scotch, who have no freeholds: of those, who are at the beck of the treasury, and of those, who are dependent on them. They will be met in argument; but will be victorious. However, a paper will be drawn up for countersignature, and dispersed. Tell Mr. Clopton, he stands firm. The tories had set up an opponent to him, long before they heard of his vote; and it is not worth his while to expect the smallest shadow of their favor. Yrs. very truly
E. R.
